Citation Nr: 1535466	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO. 14-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963 and from to September 1963 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran has a current power of attorney form appointing the American Legion as his representative. In February 2015, the Veteran submitted a statement indicated he wished to revoke his power of attorney in favor of the American Legion. However, four months later at his hearing American Legion was recognized as the Veteran's representative by the presiding Acting Veterans Law Judge, and proceeded to represented him at the hearing. Neither the American Legion nor the Veteran objected to this representation. As such, the Board finds that the current power of attorney form is still valid, and American Legion is still the Veteran's appointed representative. 

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2015. A transcript of the hearing is associated with the electronic claims file.

The Veteran submitted additional evidence in support of his claim after at his June 2015 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for gastritis and hypertension, and entitlement to service connection for type II diabetes mellitus and a hiatal hernia have been raised by the record in the June 2014 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided a medical examination in May 2011. The examiner indicated that it was less likely than not that the Veteran's sleep apnea was not caused by or a result of hypertension, as based on medical literature the two conditions are coexisting, which means that one does not cause the other. However, the examiner did not address whether the Veteran's sleep apnea was aggravated by his hypertension, and thus the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Further, no opinion on direct service connection was provided. As such, the Board must remand the claims so that an opinion on direct service connection and a new secondary service connection opinion can be provided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that sleep apnea was caused by hypertension?

b) If hypertension did not cause sleep apnea, is it at least as likely as not (a fifty percent probability or greater) that sleep apnea was aggravated (permanently worsened beyond its natural progression) by hypertension?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of sleep apnea by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that sleep apnea disability is otherwise related to the Veteran's active duty service?

A detailed rationale for the opinion must be provided. Review of the entire electronic claims file is required; however, attention is invited to the Veteran's August 1966 report of medical history where he endorsed trouble sleeping at separation, and the June 2015 testimony from the Veteran and his wife concerning snoring and other symptoms in service.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






